U.S. DISTR|CT COURT
WESTERN DlSTR|CT OF LOU|S|ANA
RECE!VE

 

DEC 1 2 2018 UNITED STATES DISTRICT CoURr
-roNv R. Moo cLEnK WEsTERN DisTRICT oF LoUlsIANA
BY‘ --E,-U$__ ALEXANDRIA DIvIsIoN
KATHERINE MAE GoRDoN CASE No. 18_Cv_00075
_vs_ JUDGE DRELL
sTATE oF LoUIsIANA, ET AL. MAG. JUDGE PEREz-MONTES

 

J U D G M E N T

For the reasons contained in the Report and Recommendation of the magistrate judge
previously filed herein (Doc. 31), noting the absence of obj ections thereto and concurring With the
proposed findings of the magistrate judge as correct under applicable law and jurisprudence, it is
hereby

ORDERED that defendants’ Motion to Disrniss (Doc. l3) is GRANTED and, accordingly,
plaintiffs complaint is DENIED and DISMISSED With prejudice based on failure to exhaust

In so ruling, however, We note several other things. The Report and Recommendation
begins by suggesting the suit should be dismissed because the claims are time-barred, but
concludes that dismissal is Warranted based on plaintiffs failure to exhaust her claims.
Specifically, the magistrate judge concurs With the State of Louisiana’s argument that plaintiff
failed to submit her claims to the Equal Employinent Opportunity Commission for administrative
review prior to the filing of her complaint in this court. In that respect, the Report and
Recommendation is entirely correct.

The Report and Recommendation is also correct in concluding that plaintiffs claims are
now time-barred Under the laW, Gordon Was required to file a charge of discrimination With the

EEOC Within 300 days of the alleged discrimination, but apparently failed to do so. 42 U.S.C. §

2000e~5. Plaintiff s complaint in the case now before us was filed in January of 2018. (Doc. l).
Plaintiff s allegations concern events occurring in or before 2008. (I_d. at 1[1[ 5 ~ 13). We are not
able to determine the overall merit of any claims plaintiff might have filed, had she done so timely.
At this point, however, the court has no authority to adjudicate a claim that is time-barred The
law only allows a certain amount of time for a person to act upon a claim. Once that time passes,
the claim is lost. This is precisely what has occurred in this case.

Based on our finding that plaintiffs claims must be dismissed, we do not reach her more
recent requests for appointment of counsel, or for additional time in which to file objections
Accordingly, plaintiffs motion to appoint counsel and for other various reliefs (Doc. 33) is
DENIED as MOOT. We do note, however, that we are aware from this motion of plaintiff s recent
medical issues and wish her a good and speedy recovery.

\/
THUS DONE AND SIGNED this 221 day of December, 2019 at Alexandria, Louisiana.

 

 

DEE D. DRELL, IUDGE
UNITED STATES DISTRICT COURT

